Exhibit 10.1
 
 
 
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
 
TERRY S. FIELDS
AS SELLER
 
AND
 
LEGACY RESERVES OPERATING LP
AS BUYER
 



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

 
                                                                                                                                                                                                   
PAGE

1.
SALE AND PURCHASE OF THE ASSETS.
1
1.1
Acquired Assets
1
1.2
Assumed Liabilities
2
2.
PURCHASE PRICE.
3
2.1
Purchase Price
3
2.2
Deposit.
3
2.3
Adjustments to the Base Purchase Price
3
2.4
Allocation
4
3.
CLOSING.
5
3.1
Closing
5
3.2
Delivery by Seller
5
3.3
Delivery by Buyer
6
3.4
Further Cooperation
6
4.
ACCOUNTING ADJUSTMENTS.
6
4.1
Closing Adjustments
6
4.2
Strapping and Gauging.
6
4.3
Taxes
7
4.4
Post-Closing Adjustments
7
4.5
Suspended Funds
8
4.6
Audit Adjustments
8
4.7
Cooperation
8
5.
DUE DILIGENCE: TITLE MATTERS.
8
5.1
General Access
8
5.2
Defensible Title
9
5.3
Defect Letters.
11
5.4
Effect of Title Defect
12
5.5
Preferential Rights and Consents.
13
6.
ENVIRONMENTAL ASSESSMENT.
15
6.1
Physical Condition of the Assets
15
6.2
Inspection and Testing.
16
6.3
Notice of Adverse Environmental Conditions
17
6.4
Rights and Remedies for Adverse Environmental Conditions.
18
6.5
Remediation by Seller
19
7.
REPRESENTATIONS AND WARRANTIES OF SELLER.
20
7.1
Seller’s Representations and Warranties
20
7.2
Scope of Representations of Seller.
22
8.
REPRESENTATIONS AND WARRANTIES OF BUYER.
23
8.1
Buyer’s Representations and Warranties
23
9.
CERTAIN AGREEMENTS OF SELLER
24
9.1
Maintenance of Assets
24
9.2
Records
25
9.3
Audit Rights.
25

 
Page i

--------------------------------------------------------------------------------


 
10.
CERTAIN AGREEMENTS OF BUYER
26
10.1
Plugging Obligation
26
10.2
Plugging Bond
26
10.3
Seller’s Logos
26
10.4
Like-Kind Exchanges
26
11.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
26
11.1
No Litigation
26
11.2
Representations and Warranties
27
12.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
27
12.1
No Litigation
27
12.2
Representations and Warranties
27
13.
TERMINATION.
27
13.1
Causes of Termination
27
13.2
Effect of Termination.
28
14.
INDEMNIFICATION.
29
14.1
Indemnification by Seller
29
14.2
Indemnification by Buyer
31
14.3
Physical Inspection
31
14.4
Notification
32
15.
MISCELLANEOUS.
32
15.1
Casualty Loss.
32
15.2
Confidentiality.
33
15.3
Notices
33
15.4
Press Releases and Public Announcements
34
15.5
Compliance with Express Negligence Test
34
15.6
Governing Law
34
15.7
Exhibits
35
15.8
Fees, Expenses, Taxes and Recording.
35
15.9
Assignment
35
15.10
Entire Agreement
35
15.11
Severability
36
15.12
Captions
36
15.13
Time of the Essence
36

 
Page ii

--------------------------------------------------------------------------------


 
EXHIBITS
 
1.1(A)
Oil and Gas Leases and Land
1.1(B)
Deeded Land
1.1(C)
Vehicles and Other Personal Property
2.4
Allocation
3.2(A)
Form of Assignment and Bill of Sale
3.2(G)
Form of Warranty Deed
7.1(E)
AFE’s
7.1(G)
Pending Litigation
7.1(K)
Material Agreements
7.1(L)
Consents and Preferential Purchase Rights
7.1(M)
Gas Imbalances

 
Page iii

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is entered into this 10th
day of April, 2007, but effective as of 7:00 a.m. (Central Time) on March 1,
2007 (the “Effective Time”), by and between Terry S. Fields, a individual
residing in Texas, (“Seller”) and Legacy Reserves Operating LP, a Delaware
limited partnership (“Buyer”), a wholly-owned subsidiary of Legacy Reserves LP,
a Delaware limited partnership. Buyer and Seller are collectively referred to
herein as the “Parties” and sometimes individually referred to as a “Party.”
 
RECITALS:
 
A.
Seller desires to sell to Buyer certain oil, gas and mineral properties and
other assets on the terms and conditions set forth in this Agreement.

 
B.
Buyer desires to purchase from Seller such oil, gas and mineral properties and
other assets on the terms and conditions set forth in this Agreement.

 
WITNESSETH:
 
In consideration of the mutual agreements contained in this Agreement, Buyer and
Seller agree as follows:
 
1.           SALE AND PURCHASE OF THE ASSETS.
 
1.1           Acquired Assets
 
Subject to the terms and conditions of this Agreement, Seller agrees to sell,
convey and deliver to Buyer and Buyer agrees to purchase, acquire and assume
from Seller the following (collectively, the “Assets”):
 
(A)
All of Seller’s right, title, interest and obligations in, to and under the oil
and gas leases described in Exhibit 1.1(A) attached hereto (the “Leases”),
covering the land described in Exhibit 1.1(A) (the “Land”), whether or not such
interests or land are accurately or completely described on Exhibit
1.1(A),  together with all the property and rights incident thereto, including
without limitation Seller’s rights and obligations in, to and under all
operating agreements; pooling, communitization and unitization agreements;
farmout agreements; joint venture agreements; product purchase and sale
contracts; transportation, processing, treatment or gathering agreements;
leases; permits (the “Permits”); rights-of-way (the “Rights-of-Way”); surface
use agreements; surface leases; easements (the “Easements”); licenses; options;
declarations; orders; contracts; and instruments in any way relating to the
Leases;

 
(B)
All of Seller’s right, title and interest in and to the wells (“Wells”) situated
on or used in conjunction with operations on the Leases and Land or on land
pooled, communitized or unitized therewith (“Pooled Land”), and the real
property described in Exhibit 1.1(B) (the “Deeded Land”), together with all of
Seller’s interests in and to all of the personal property, fixtures,
improvements and other property, whether real, personal or mixed, now or as of
the Effective Time on, appurtenant to or used or obtained by Seller in
connection with the Leases, Land, Pooled Land or Wells or with the production,
injection, treatment, sale or disposal of hydrocarbons and all other substances
produced therefrom or attributable thereto (collectively, the “Equipment”),
including, without limitation, producing and non-producing wells, injection
wells, disposal wells, water supply wells, well equipment, casing, tubing,
tanks, generators, boilers, buildings, pumps, motors, machinery, pipelines,
gathering systems, power lines, telephone and telegraph lines, roads, field
processing plants, field offices and other furnishings related thereto,
equipment leases, trailers, inventory in storage, storage yards, and all other
improvements or appurtenances thereunto belonging;

 
Page 1 of 36

--------------------------------------------------------------------------------


 
(C)
All of Seller’s right, title and interest in and to the vehicles and other
personal property described in Exhibit 1.1(C) attached hereto;

 
(D)
All of the oil and gas and associated hydrocarbons (“Oil and Gas”) in and under
or otherwise attributable to the Leases, Land, and Pooled Land or produced from
the Wells;

 
(E)
To the extent assignable, all governmental permits, licenses and authorizations,
as well as any applications for the same, related to the Leases, Land, Pooled
Land and Wells or the use thereof; and

 
(F)
All of the files, records, and data of Seller relating to the items described in
subsections (A), (B), (C), (D) and (E) above (the “Records”), including, without
limitation, lease records, well records, and division order records; well files
and prospect files; title records (including abstracts of title, title opinions
and memoranda, and title curative documents related to the Leases and Wells);
contracts and contract files; correspondence; computer data files; micro-fiche
data files; geological, geophysical and seismic records, interpretations, data,
maps and information, subject to the provisions of Section 1.3 regarding the
licensing of proprietary seismic data; production records, electric logs, core
data, pressure data, decline curves and graphical production curves; and
accounting records, to the extent only that the Records can be transferred
without violation of any third-party restriction and are not protected by
Seller’s attorney-client privilege.  The Records do not include any appraisals
or other evaluation materials related to Seller’s preparation of the Assets for
sale hereunder, any reservoir and/or development studies prepared by or on
behalf of Seller,  nor any of Seller’s income tax returns or files related
thereto.

 
1.2           Assumed Liabilities
 
.  On the Closing Date, Buyer shall assume and agree to timely and fully pay,
perform and otherwise discharge, without recourse to Seller or its affiliates,
all of the liabilities and obligations of Seller and its affiliates,
predecessors, successors, assigns or representatives, direct or indirect, known
or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, which relate, directly or indirectly, to the Assets (other than the
Excluded Assets),
 
Page 2 of 36

--------------------------------------------------------------------------------


 
 whether such liabilities and obligations accrue before, on or after the
Effective Time (collectively, the “Assumed Liabilities”).  Notwithstanding the
foregoing, Assumed Liabilities shall not include, and there is excepted,
reserved and excluded from such liabilities assumed by Buyer, the liabilities
and obligations for which Seller indemnifies Buyer pursuant to Section 14.1.
 
2.           PURCHASE PRICE.
 
2.1           Purchase Price
 
.  The purchase price for the Assets is FIFTEEN MILLION DOLLARS ($15,000,000.00)
(the “Base Purchase Price”), subject to the adjustments provided for herein.
 
2.2           Deposit.
 
Within three (3) days of the execution of this Agreement, Buyer shall pay
Seller, in cash by wire-transfer in immediately available funds, a Deposit in an
amount equal to SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000.00)  (five
percent [5%] of the Base Purchase Price) (the “Deposit”).  If Closing (defined
below) has not occurred on or before May 10, 2007, Buyer shall increase the
Deposit by paying Seller, in cash by wire-transfer in immediately available
funds, an amount equal to SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($750,000.00)  (five percent [5%] of the Base Purchase Price). The Deposit shall
be distributed to Seller and credited to the Base Purchase Price at Closing, or
if this Agreement is terminated, shall be distributed or retained pursuant to
Article 13, provided however that any interest on the Deposit shall be retained
by Seller.  In the event the Deposit is not paid to Seller as prescribed, this
Agreement shall be terminated.


2.3           Adjustments to the Base Purchase Price
 
.  At Closing, appropriate adjustments to the Base Purchase Price shall be made
as follows in accordance with Section 4.1 (as adjusted, the “Purchase Price”):
 
(A)
The Base Purchase Price shall be adjusted upward by:

 
(i)
any amount determined to be due Seller pursuant to Section 4.2;

 
(ii)
Property Taxes and Severance Taxes related to the Assets paid by Seller for the
period following the Effective Time as determined pursuant to Section 4.3;

 
(iii)
an amount equal to the costs, expenses and other expenditures (whether
capitalized or expensed) paid by Seller in accordance with this Agreement that
are attributable to the Assets for the period from and after the Effective Time;

 
(iv)
a monthly rate of $400, prorated if necessary, per active Well, as provided in
the applicable operating agreement, for operation and maintenance expenses
(excluding workover costs, plugging and abandoning costs, and major costs)
incurred by Seller while operating the Assets from and after the Effective Time;

 
Page 3 of 36

--------------------------------------------------------------------------------


 
(v)
any amount related to the Value of Interest Additions as determined pursuant to
Section 5.5;

 
(vi)
an amount equal to the amount of proceeds derived from the sale of Oil and Gas,
net of royalties and severance taxes paid by Buyer, actually received by Buyer
and directly attributable to the Wells which are, in accordance with generally
accepted accounting procedures, attributable to the period of time prior to the
Effective Time;

 
(vii)
an amount equal to $2,200 per day for each day from May 10, 2007 until Closing;
and

 
(viii)
any other amount agreed upon in writing by Seller and Buyer.

 
(B)
The Base Purchase Price shall be adjusted downward by:

 
(i)
an amount equal to the amount of proceeds derived from the sale of Oil and Gas,
net of royalties and severance taxes paid by Seller, actually received by Seller
and directly attributable to the Wells which are, in accordance with generally
accepted accounting procedures, attributable to the period of time from and
after the Effective Time;

 
(ii)
an amount equal to all expenditures, liabilities and costs relating to the
Assets (other than Taxes related to the Assets) that are unpaid as of the
Closing Date and assessed for or attributable to periods of time or the
ownership of production prior to the Effective Time regardless how such
expenditures, liabilities and costs are calculated provided that to the extent
the actual amounts cannot be determined prior to the agreement of Buyer and
Seller with respect to the Closing Adjustment Statement, a reasonable estimate
of such expenditures, liabilities and costs shall be used (and to such extent
Buyer shall assume the liability and responsibility for payment therefor);

 
(iii)
all amounts related to Title Defects as determined pursuant to Section 5.4,
consents and preferential rights as determined pursuant to Section 5.6, Adverse
Environmental Conditions as determined pursuant to Section 6.4, Exclusion
Adjustments as determined pursuant to Sections 5.6 or 6.4, and Casualty Losses
as determined pursuant to Section 15.1;

 
(iv)
Property Taxes and Severance Taxes related to the Assets to be paid by Buyer for
the period prior to the Effective Time as determined pursuant to Section 4.3;
and

 
(v)
any other amount agreed upon in writing by Seller and Buyer.

 
(C)
Seller shall have the right to collect any receivable, refund or other amounts
associated with periods prior to the Effective Time.  To the extent that Buyer
collects any such receivable, refund or other amounts, then Buyer shall promptly
remit any such amounts to Seller.

 
2.4           Allocation
 
Page 4 of 36

--------------------------------------------------------------------------------


 
.  The Base Purchase Price shall be allocated to the Assets as set forth in
Exhibit 2.4.  The Parties agree that the values allocated to various portions of
the Assets, which are set forth on Exhibit 2.4 (singularly with respect to each
item, the “Allocated Value” and collectively, the “Allocated Values”), shall be
binding on Seller and Buyer and shall be used only for the purposes of adjusting
the Base Purchase Price pursuant to Sections 4.3 (relating to Taxes), 5.4
(relating to Title Defects), 15.1 (relating to Casualty Losses), and 6 (relating
to Adverse Environment Conditions), and are not intended as a measure of value
for any other purpose.
 
3.           CLOSING.
 
3.1           Closing
 
.  The sale and purchase of the Assets (“Closing”) shall be held on or before
June 10, 2007 (“Closing Date”).  The Closing will take place at the offices of
Legacy Reserves LP, in Midland, Texas.
 
3.2           Delivery by Seller
 
.  At Closing, Seller shall deliver to Buyer:
 
(A)
An Assignment and Bill of Sale, substantially in the form attached hereto as
Exhibit 3.2(A), effecting the sale, transfer, conveyance and assignment of the
Assets, with (i) a special warranty of the real property title by, through and
under Seller but not otherwise, and (ii) with all personal property and fixtures
conveyed “AS IS, WHERE IS,” with no warranties whatsoever, express, implied or
statutory.

 
(B)
Any governmental forms required to effect transfer in accordance with applicable
regulations;

 
(C)
Letters in lieu of transfer orders instructing purchasers of production to pay
to Buyer the proceeds of sales of Oil and Gas from the Assets;

 
(D)
Executed change of operator forms as required by applicable governmental
regulation;

 
(E)
Releases of the mortgages in favor of any bank that may be currently encumbering
the Assets;

 
(F)
The Closing Adjustment Statement;

 
(G)
A Warranty Deed, substantially in the form attached hereto as Exhibit 3.2(G),
effecting the sale, transfer and conveyance of the Deeded Land;

 
(H)
Possession of the Records and all other Assets.

 
(I)
Letters of resignation as operator of these Assets, as appropriate, along with
ballot forms to the partners as directed by the operating agreements.

 
Page 5 of 36

--------------------------------------------------------------------------------


 
3.3           Delivery by Buyer
 
.  At Closing, Buyer shall deliver to Seller or Seller’s designee the Purchase
Price set forth in the Closing Adjustment Statement by wire transfer in
immediately available funds, less the Deposit and interest earned on the
Deposit.  Buyer shall also deliver evidence that it has provided replacement
instruments for each guaranty, bond, letter of credit or similar contingent
obligation given by Seller as required by law or the provisions of any Lease or
other agreement along with the appropriate instruments necessary to receive
immediate approval as Operator of these Assets, as appropriate. Buyer shall
execute and deliver the Assignment and Bill of Sale, Closing Adjustment
Statement and other closing documents as necessary or appropriate.
 
3.4           Further Cooperation
 
.  At the Closing and thereafter as may be necessary, Seller and Buyer shall
execute and deliver such other instruments and documents and take such other
actions as may be reasonably necessary to evidence and effectuate the
transactions contemplated by this Agreement.
 
4.           ACCOUNTING ADJUSTMENTS.
 
4.1           Closing Adjustments
 
.  With respect to matters that can be determined as of the Closing, Seller
shall prepare, in accordance with the provisions of this Article 4, a statement
(the “Closing Adjustment Statement”) with relevant supporting information
setting forth each adjustment to the Base Purchase Price submitted by
Seller.  Seller shall submit the Closing Adjustment Statement to Buyer, together
with all records or data supporting the calculation of amounts presented on the
Closing Adjustment Statement, no later than five (5) business days prior to the
scheduled Closing Date.  Prior to the Closing, Buyer and Seller shall review the
adjustments proposed by Seller in the Closing Adjustment Statement.  Agreed
adjustments shall be taken into account in computing any adjustments to be made
to the Base Purchase Price at the Closing.  When available, actual figures will
be used for the adjustments at Closing.  To the extent actual figures are not
available, estimates shall be used subject to final adjustments as described in
Section 4.4 below.
 
4.2           Strapping and Gauging.
 
Seller will cause the Oil and Gas in the storage facilities located on, or
utilized in connection with, the Leases to be measured, gauged or strapped as of
the Effective Time.  Seller will cause the production meter charts (or if such
do not exist, the sales meter charts) on the pipelines transporting Oil and Gas
from the Leases to be read as of such time.  The Oil and Gas in such storage
facilities above six inches or through the meters on the pipelines as of the
Effective Time shall belong to Seller and shall be valued based on the price
actually paid for Oil and Gas produced from the Assets for the month prior to
the Effective Time, and the Oil and Gas placed in such storage facilities after
the Effective Time and production upstream of the aforesaid meters shall belong
to Buyer and become part of the Assets.  Buyer or Buyer’s representative shall
have the option to witness the gauging by Seller.  In the event Buyer or Buyer’s
representative exercising the option to witness the gauging by Seller, Buyer
agrees that the waiver and release provisions set forth in Section 5.1(A) of
this Agreement shall apply thereto.
 
Page 6 of 36

--------------------------------------------------------------------------------


 
4.3           Taxes
 
(A)
Property Taxes.  All ad valorem taxes, real property taxes, personal property
taxes and similar obligations assessed on the Assets (“Property Taxes”) shall be
apportioned as of the Effective Time between Buyer and Seller.  Buyer shall file
or cause to be filed all required reports and returns incident to Property Taxes
which are due on or after the Closing, and shall pay or cause to be paid to the
taxing authorities all such taxes reflected on such reports and returns.  The
Post-Closing Adjustment Statement shall settle all liability for Property Taxes,
using estimates based on previous assessments to the extent current assessments
are not known.  For clarification purposes, the 2007 ad valorem tax bill that is
based on 2006 production will be for the account of Seller.  The 2008 ad valorem
tax bill that is based on 2007 production will be for the account of Buyer,
prorated to the Effective Date between the parties.

 
(B)
Sales Taxes, Filing Fees, Etc. The Base Purchase Price is net of any sales taxes
or other transfer taxes.  Buyer shall be liable for any sales tax or other
transfer tax as well as any applicable conveyance, transfer and recording fees,
and real estate transfer stamp or taxes imposed upon the sale pursuant to this
Agreement.  If Seller is required by applicable state law to report and pay
these taxes or fees, Buyer shall promptly reimburse Seller in full payment of
the invoice.

 
(C)
Severance Taxes.  All production, severance or excise taxes, conservation fees
and other similar such taxes or fees (other than income taxes) payable on a
current basis with respect to Oil and Gas produced and sold from the Assets
(“Severance Taxes”) shall be borne by Seller to the extent the production on
which such taxes are based occurs during Seller’s ownership prior to the
Effective Time and shall be borne by Buyer to the extent such production occurs
after the Effective Time.

 
4.4           Post-Closing Adjustments
 
(A)
A post-closing adjustment statement (the “Post-Closing Adjustment Statement”)
based on the actual income and expenses shall be prepared and delivered by
Seller to Buyer within ninety (90) days after the Closing, proposing further
adjustments to the calculation of the Purchase Price based on the information
then available.  Seller or Buyer, as the case may be, shall be given access to
and shall be entitled to review and audit the other Party’s records pertaining
to the computation of amounts claimed in such Post-Closing Adjustment Statement.

 
(B)
Within thirty (30) days after receipt of the Post-Closing Adjustment Statement,
Buyer shall deliver to Seller a written statement describing in reasonable
detail its objections (if any) to any amounts or items set forth on the
Post-Closing Adjustment Statement.  If Buyer does not raise objections within
such period, then the Post-Closing Adjustment Statement shall become final and
binding upon the Parties at the end of such period.

 
Page 7 of 36

--------------------------------------------------------------------------------


 
(C)
If Buyer raises objections, the Parties shall negotiate in good faith to resolve
any such objections.  If the Parties are unable to resolve any disputed item
within thirty (30) days after Buyer’s receipt of the Post-Closing Adjustment
Statement, any disputed accounting item shall be submitted to a nationally
recognized independent accounting firm mutually agreeable to the Parties who
shall be instructed to resolve such disputed item within thirty (30) days.  The
resolution of disputes by the accounting firm so selected shall be set forth in
writing and shall be conclusive, binding and non-appealable upon the Parties
with respect to the accounting matters submitted and the Post-Closing Adjustment
Statement shall become final and binding upon the Parties on the date of such
resolution.  The fees and expenses of such accounting firm shall be paid
one-half by Buyer and one-half by Seller.

 
(D)
After the Post-Closing Adjustment Statement has become final and binding on the
Parties, Seller or Buyer, as the case may be, shall pay to the other such sums
as are due to settle accounts between the Parties due to differences between the
estimated Purchase Price paid pursuant to the Closing Adjustment Statement and
the actual Purchase Price set forth on the Post-Closing Adjustment Statement.

 
4.5           Suspended Funds
 
.  At the Closing, Seller shall provide to Buyer a listing showing all proceeds
from production attributable to the Leases which are currently held in suspense
and shall transfer to Buyer all of those suspended proceeds.  Buyer shall be
responsible for proper distribution of all the suspended proceeds, to the extent
turned over to it by Seller, to the parties lawfully entitled to them and any
claims related thereto, and Buyer hereby agrees to indemnify, defend and hold
harmless Seller from and against any and all claims, liabilities, losses, costs
and expenses arising out of or relating to those suspended proceeds and any
claims related thereto after the Effective Date.  Buyer shall remain responsible
and liable for any claims, liabilities, losses, costs and expenses arising out
of or relating to those suspended proceeds and any claims related thereto
through the Closing Date.
 
4.6           Audit Adjustments
 
.  Seller retains all rights to adjustments resulting from any operating
agreement and other audit claims asserted against third party operators on
transactions occurring prior to the Effective Time (which includes Buyer, if
applicable).  Any credit received by Buyer pertaining to such an audit claim
shall be paid to Seller within thirty (30) days after receipt.
 
4.7           Cooperation
 
.  Each Party covenants and agrees to promptly inform the other with respect to
amounts owing under Sections 4.4 and 4.6 hereof.
 
5.           DUE DILIGENCE: TITLE MATTERS.
 
5.1           General Access
 
Page 8 of 36

--------------------------------------------------------------------------------




(A)
During reasonable business hours, Seller agrees to grant Buyer physical access
to the Leases and Wells to allow Buyer to conduct, at Buyer’s sole risk and
expense, on-site inspections and environmental assessments of the Leases and
Wells. Buyer agrees not to enter onto the Leases or contact field employees
without Seller’s prior knowledge. In connection with any such on-site
inspections, Buyer agrees not to interfere with the normal operation of the
Leases and Wells and agrees to comply with all requirements of the operators of
the Wells.  If Buyer or its agents prepares an environmental assessment of any
Lease or Well, Buyer agrees to keep such assessment confidential and to furnish
copies thereof to Seller.  In connection with granting such access, Buyer
represents that it is adequately insured and waives, releases and agrees to
indemnify the Seller against all claims for injury to, or death of, persons or
for damage to operations or property arising in any way from the access afforded
to Buyer hereunder or the activities of Buyer.  This waiver, release and
indemnity by Buyer shall survive termination of this Agreement.



(B)
Upon the execution of this Agreement, Seller shall give Buyer and its
representatives, employees, consultants, independent contractors, attorneys and
other advisors reasonable access to the Records during regular office hours for
any and all inspections and copying.



5.2           Defensible Title
 
.  As used herein the term Defensible Title shall mean:
 
(A)
As to the Assets, that record title or operating rights of Seller which:

 
(i)
entitles Seller to receive not less than the interests shown in Exhibit 2.4 as
the “Net Revenue Interest” of all Oil and Gas produced, saved and marketed from
or allocated to the formations in the associated Wells which are producing as of
the date of this Agreement or which have otherwise been given Allocated Value,
all without reduction, suspension or termination except as stated in such
Exhibit or otherwise permitted as Permitted Encumbrances; and

 
(ii)
obligates Seller to bear a percentage of the costs and expenses relating to the
maintenance and development of, and operations relating to, the producing
formations in each associated Well not greater than the “Working Interest” shown
in Exhibit 2.4 (without a proportionate increase in the Net Revenue Interest),
all without increase except as stated in such Exhibit or otherwise permitted as
Permitted Encumbrances; and

 
(B)
That title of Seller to the Assets is free and clear of liens, encumbrances and
defects that materially and adversely affect the ownership, operation or use of
the Assets, except for Permitted Encumbrances.

 
(C)
As used herein, the term “Permitted Encumbrances” shall mean any one or more of
the following:

 
Page 9 of 36

--------------------------------------------------------------------------------


 
(1)
The provisions of the Leases and any lessors’ royalties, overriding royalties,
net profits interests, carried interests, production payments, reversionary
interests and similar burdens reflected in the public records or in the Records,
if the net cumulative effect of the burdens does not operate to reduce the Net
Revenue Interest of Seller below the interests described in Section 2.4;

 
(2)
Any increase in lessor’s royalty occasioned by the repeal or suspension of any
governmental regulation providing for the reduction of royalty for wells
producing below defined threshold amounts;

 
(3)
Division orders and production sales contracts terminable without penalty upon
no more than ninety (90) days notice to the purchaser;

 
(4)
Preferential Rights and required third party consents to assignment and similar
agreements with respect to which waivers or consents are obtained from the
appropriate parties, or the appropriate time period for asserting any such right
has expired without an exercise of the right;

 
(5)
Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s and
other similar liens or charges arising in the ordinary course of business for
obligations that are not delinquent or that will be paid and discharged in the
ordinary course of business, or if delinquent, that are being contested in good
faith by appropriate action of which Buyer is notified in writing before
Closing;

 
(6)
All rights to consent by, required notices to, filings with, or other actions by
governmental entities in connection with the sale or conveyance of oil and gas
leases or interests therein if they are routinely obtained subsequent to the
sale or conveyance;

 
(7)
Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations that do not materially interfere with the oil
and gas operations to be conducted on any Well or Lease;

 
(8)
All operating agreements, unit agreements, unit operating agreements, pooling
agreements and pooling designations affecting the Assets that are either (i) of
record in Seller’s chain of title or (ii) reflected or referenced in the Records
or (iii) included as Material Agreements on Exhibit 7.1(K);

 
(9)
Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

 
(10)
All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of governmental authority;

 
(11)
All agreements affecting the Assets that are of record in Seller’s chain of
title, or are reflected or referenced in the Records;

 
Page 10 of 36

--------------------------------------------------------------------------------


 
(12)
Defects that are defensible by possession under applicable statutes of
limitation for adverse possession or for prescription; and

 
(13)
All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Assets that individually
or in the aggregate are not such as to materially interfere with the operation,
value or use of any of the Assets or have not prevented, and cannot reasonably
be expected to prevent, Buyer from receiving the proceeds of production from the
affected Assets.

 
5.3           Defect Letters.
 
(A)
Buyer may from time to time and no later than five (5) business days prior to
Closing notify Seller in writing (a “Notice”) of any matter which would cause
title to all or part of the Assets not to be Defensible Title (“Title Defect”),
provided that no Title Defect shall be deemed to exist unless the Title Defect
Value thereof exceeds Ten Thousand Dollars ($10,000.00). Further, there shall be
no adjustment to the Base Purchase Price unless the aggregate Title Defect
Values of all Title Defects satisfying the condition in clause (i) exceed one
percent (1%) of the Base Purchase Price (the “Title Defect Threshold”) (such
amount being a threshold , not a deductible).  In order to provide Seller a
reasonable opportunity to cure any Title Defects prior to Closing, Buyer shall
use reasonable efforts to provide the Notice as soon as reasonably possible
after becoming aware of or making its determination of the Title Defect.

 
(B)
In the Notice, Buyer must describe with reasonable detail each alleged Title
Defect it has discovered and the steps required to cure each Title Defect,
include Buyer’s reasonable estimate of the Title Defect Value attributable to
each, and include all data and information in Buyer’s possession or control
bearing thereon.  Buyer shall be deemed to have conclusively waived all Title
Defects not disclosed to Seller in a Notice before five (5) business days prior
to Closing.  Buyer waives any remedy against Seller for Title Defects that do
not exceed the Title Defect Threshold or for which timely notice is not given as
provided hereunder or for which adjustment is made as hereafter provided.

 
(C)
Upon timely delivery of a Notice by Buyer:

 
(i)
within three (3) business days after Seller’s receipt of the Title Defects
Notice, Seller shall notify Buyer whether Seller agrees with Buyer’s claimed
Title Defects and/or the proposed Title Defect Values therefore (“Seller’s
Response”).  If Seller does not agree with any claimed Title Defect and/or the
proposed Title Defect Value therefor, then the Parties shall enter into good
faith negotiations and shall attempt to agree on such matters;

 
(ii)
within one (1) business day after Seller’s notice of its cure of a Title Defect,
Buyer shall notify Seller whether Buyer agrees with Seller’s proposed cure of a
Title Defect (“Buyer’s Response”).  If Buyer does not agree with any such cure,
then the Parties shall enter into good faith negotiations and shall attempt to
agree on such matters;

 
Page 11 of 36

--------------------------------------------------------------------------------


 
(iii)
if the Parties cannot reach agreement concerning either the existence of a Title
Defect, Seller’s proposed cure of a Title Defect, or a Title Defect Value within
ten (10) days after Buyer’s receipt of Seller’s Response or Seller’s receipt of
Buyer’s Response, as applicable, upon either Party’s request, the Parties shall
mutually agree on and employ an attorney experienced in title examination in the
state where the Assets are located (“Title Consultant”) to resolve all points of
disagreement relating to Title Defects and Title Defect Values; provided that
Seller or Buyer may elect not to proceed to Closing with regard to such Assets
and adjust the Base Purchase Price in the amount of the Allocated Value and not
submit such matter to arbitration;

 
(iv)
if at any time any Title Consultant so chosen fails or refuses to perform
hereunder, a new Title Consultant shall be chosen by the Parties.  The cost of
any such Title Consultant shall be borne fifty percent (50%) by Seller and fifty
percent (50%) by Buyer.  Each Party shall present a written statement of its
position on the Title Defect and/or Title Defect Value in question to the Title
Consultant within five (5) days after the Title Consultant is selected, and the
Title Consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten (10)
business days of receipt of such position statements.  The determination by the
Title Consultant shall be conclusive and binding on the Parties, and shall be
enforceable against any Party in any court of competent jurisdiction.  If
necessary, the Closing Date shall be deferred only as to those Assets affected
by any unresolved disputes regarding the existence of a Title Defect and/or the
Title Defect Value until the Title Consultant has made a determination of the
disputed issues with respect thereto and all subsequent dates and required
activities with respect to any such Assets having reference to the Closing Date
shall be correspondingly deferred; provided, however, that, unless Seller and
Buyer mutually agree to the contrary, the Closing Date shall not be deferred in
any event for more than thirty (30) days beyond the scheduled Closing Date in
Section 3.1.  Once the Title Consultant’s determination has been expressed to
both Parties, if applicable, Seller shall have five (5) days in which to advise
Buyer in writing which of the options available to Seller under Section 5.4 that
Seller elects regarding each of the Assets as to which the Title Consultant has
made a determination.  In evaluating whether a Title Defect exists, due
consideration shall be given to the length of time that the particular Asset has
been producing Oil and Gas and whether such fact, circumstance or condition is
of the type expected to be encountered in the area involved and is usual and
customarily acceptable to reasonable and prudent operators, working interest
owners and/or purchasers engaged in the business of the exploration,
development, and operation of oil and gas properties.

 
5.4           Effect of Title Defect
 
(A)
In the event Buyer provides Seller with a timely Notice and the Title Defects
are valid and exceed the Title Defect Threshold, for those Title Defects not
cured by Closing, Seller may, at its sole discretion:

 
(i)
adjust the Base Purchase Price in the amount of the Title Defect Value of the
Asset to which such Title Defect relates and proceed to Closing on all Assets;
provided that Seller shall not be obligated to transfer any Assets for which the
Title Defect Value equals or exceeds such Asset’s Allocated Value; or

 
Page 12 of 36

--------------------------------------------------------------------------------


 
(ii)
proceed with (a) Closing on those Assets not affected by the valid Title Defects
and such Assets to which a Title Defect relates but for which Seller has elected
to proceed to Closing with an adjustment of the Base Purchase Price in the
amount of the Title Defect Value of such Assets and (b) defer Closing on those
other Assets to which a Title Defect relates and for which Seller has elected to
attempt to cure such Title Defect and to not proceed to Closing, for which Buyer
shall place into escrow an amount equal to the Allocated Values of the Assets
affected by the valid Title Defects, which withheld amount shall be paid to
Seller when the Asset affected by any valid Title Defect is cured or the Title
Defect is waived by Buyer and the affected Asset is conveyed from Seller to
Buyer.  If neither of the above occurs and if Seller later determines it will
not cure a Title Defect on or before six (6) months from the Closing Date, the
amount in the escrow account attributable to such Title Defect will be returned
to Buyer and Seller shall retain such Asset affected by such Title Defect.

 
(B)
The diminution in value of an Asset attributable to a valid Title Defect (the
“Title Defect Value”) notified in a Notice shall be determined by the following:

 
(i)
if the valid Title Defect asserted is that the actual Net Revenue Interest
attributable to the producing or valued formation in any Asset is less than that
stated in the applicable Exhibit, then the Title Defect Value is the product of
the Allocated Value attributed to the affected formation(s) in such Asset,
multiplied by a fraction, the numerator of which is the difference between the
Net Revenue Interest set forth in the applicable Exhibit and the actual Net
Revenue Interest, and the denominator of which is the Net Revenue Interest
stated in the applicable Exhibit; or

 
(ii)
if the valid Title Defect represents an obligation, encumbrance, burden or
charge upon the affected Asset (including any increase in Working Interest for
which there is not a proportionate increase in Net Revenue Interest), the amount
of the Title Defect Value is to be determined by taking into account the
Allocated Value of such Asset, the portion of the Asset affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of the affected Asset, and the Title Defect
Values placed upon the Title Defect by Buyer and Seller.

 
(iii)
Notwithstanding the above, in no event shall the total of the Title Defect
Values related to a particular Asset exceed the Allocated Value of such Asset.

 
(C)
If the aggregate value of (i) the Base Purchase Price adjustment for Title
Defect Values plus (ii) the Allocated Value of Assets which are retained in lieu
of cure or adjustment equals or exceeds ten percent (10%) of the Base Purchase
Price, then by notice delivered prior to the Closing either Party may terminate
this Agreement and neither Party shall have any further obligation to conclude
the transfer of the Assets under this Agreement.

 
5.5           Preferential Rights and Consents.
 
Seller shall use its best efforts to obtain all required consents and to give
notices required in connection with preferential purchase rights, so that the
third party election date to exercise the
 
Page 13 of 36

--------------------------------------------------------------------------------


 
preferential right will occur at least seven (7) business days prior to
Closing.  If Buyer discovers other affected Assets during the course of Buyer’s
due diligence activities, Buyer shall notify Seller immediately and Seller shall
use its best efforts to obtain such consents and to give the notices required in
connection with the preferential rights prior to Closing.


(A)
Consents.

 
Except for consents and approvals which are customarily obtained post-Closing
and those consents which would not invalidate the conveyance of the Assets, if a
necessary consent to assign any Lease has not been obtained as of the Closing
that would invalidate the conveyance of the Asset, then (i) the portion of the
Assets for which such consent has not been obtained shall not be conveyed at the
Closing, (ii) the Allocated Value for that Asset shall not be paid to Seller,
and (iii) Seller shall use best efforts to obtain such consent as promptly as
possible following Closing.  If such consent has been obtained as of the date on
which the Post-Closing Adjustment Statement becomes final, Seller shall convey
the affected Asset to Buyer effective as of the Effective Time and Buyer shall
pay Seller the Allocated Value of the affected Asset, less any proceeds from the
affected Asset received by Seller attributable to the period of time after the
Effective Time (calculated in accordance with Section 2.3).  If such consent has
not been obtained or has not been waived by Buyer as of the date on which the
Post-Closing Adjustment Statement becomes final, Seller shall elect either to
(i) challenge in court the enforceability of such consent right, in which event
Seller shall retain the affected Asset until such legal challenge is finally
resolved by settlement or unappealable court order, after which either Seller
shall convey the affected Asset to Buyer under the terms of this Agreement and
Buyer shall pay the Allocated Value of the Purchase Price for such Asset, less
any proceeds received by Seller attributable to such Asset for the period from
and after the Effective Time (calculated in accordance with Section 2.3) or
(ii) retain the affected Asset and the Purchase Price shall be reduced by an
amount equal to the Allocated Value of the retained Asset (with such adjustment
being an “Exclusion Adjustment”).  Buyer shall reasonably cooperate with Seller
in obtaining any required consent including providing assurances of reasonable
financial conditions, but Buyer shall not be required to expend funds or make
any other type of financial commitments a condition of obtaining such consent.

(B)
Preferential Purchase Rights.

 
(i)
If any preferential right to purchase any portion of the Assets is exercised
prior to the Closing Date, or if the time frame for the exercise of such
preferential purchase rights has not expired and Seller has not received notice
of an intent not to exercise or waiver of the preferential purchase right, that
portion of the Assets affected by such preferential purchase right shall be
excluded from the Assets and the Purchase Price shall be adjusted downward by an
amount equal to the Allocated Value of such affected Assets without the
requirement for Buyer to give notice (with such adjustment being an “Exclusion
Adjustment”). Notwithstanding any other provision in this Agreement, if a
preferential purchase right subject to this Agreement is exercised, Buyer has
the right, at its sole discretion, to terminate this Agreement, provided that
the allocated value of all preferential rights exercised is equal to or exceeds
ten percent (10%) of the Base Purchase Price.

 
Page 14 of 36

--------------------------------------------------------------------------------


 
(ii)
If a third party exercises its preferential right to purchase, but fails to
consummate the purchase prior to the Closing, Seller shall retain the affected
Assets and the Purchase Price shall be adjusted downward by an amount equal to
the Allocated Value of such affected Assets (with such adjustment being an
“Exclusion Adjustment”).

 
(iii)
If a third party exercises its preferential right to purchase, but does not
consummate the purchase within the time frame specified in the preferential
purchase right, Seller agrees to convey the affected Asset to Buyer effective as
of the Effective Time, and Buyer agrees to pay Seller the Allocated Value of the
Affected Asset.

 
(iv)
If a preferential purchase right is not discovered prior to Closing, and the
affected Asset is conveyed to Buyer at Closing, and the preferential purchase
right is exercised and subsequently consummated after Closing, Buyer agrees to
convey such affected Assets to the party exercising such right on the same terms
and conditions under which Seller conveyed such Assets to Buyer and retain all
amounts paid by the party exercising such preferential right to purchase.  In
the event of such exercise, Buyer shall prepare, execute and deliver a form of
conveyance of such Asset to such exercising party, such conveyance to be in form
and substance as provided in this Agreement, and Seller agrees to hold harmless
and indemnify Buyer from any and all liabilities and obligations associated with
such conveyed Asset, and to reimburse Buyer for reasonable expenses incurred by
Buyer relating to the conveyed Asset.

 
(C)
Exclusive Remedy.

 
  The remedies set forth in this Section 5.5 are the exclusive remedies under
this Agreement for exercised preferential purchase rights and required consents
to assign the Assets.


6.           ENVIRONMENTAL ASSESSMENT.
 
6.1           Physical Condition of the Assets
 
(A)
Buyer acknowledges that the Assets have been used for oil and gas drilling and
production operations and possibly for the storage and disposal of waste
materials or hazardous substances related to standard oil field
operations.  Physical changes in or under the Assets or adjacent lands may have
occurred as a result of such uses.  The Assets also may contain previously
plugged and abandoned wells, buried pipelines, storage tanks and other
equipment, whether or not of a similar nature, the locations of which may not
now be known by Seller or be readily apparent by a physical inspection of the
Assets.  Buyer understands that Seller does not have the requisite information
with which to determine the exact nature or condition of the Assets nor the
effect any such use has had on the physical condition of the Assets.  Pursuant
to the Safe Water Drinking and Toxic Enforcement Act of 1986, Buyer is hereby
notified and assumes the risk that detectable amounts of chemicals known to
cause cancer, birth defects and other reproductive harm may be found in, on or
around the Assets.  Upon consummation of the Closing Buyer shall be deemed to
have assumed the risk of expense, claim, damage or liability arising from any
such matter referred to in this section, including without limitation the risk
that the Assets may contain waste or contaminants and that adverse physical
conditions, including the presence of waste or contaminants, may not have been
revealed by Buyer’s investigation.  Consummation of the Closing shall transfer
all responsibility and liability related to disposal, spills, waste or
contamination from, on or below the Assets from Seller to Buyer.

 
Page 15 of 36

--------------------------------------------------------------------------------


 
(B)
In addition, Buyer acknowledges that some oil field production equipment located
on the Assets may contain asbestos and/or naturally-occurring radioactive
material (“NORM”).  In this regard, Buyer expressly understands that NORM may
affix or attach itself to inside of wells, materials and equipment as scale or
in other forms, and that wells, materials and equipment located on the Assets
described herein may contain NORM and that NORM-containing materials may be
buried or have been otherwise disposed of on the Assets.  Buyer also expressly
understands that special procedures may be required for the removal and disposal
of asbestos and NORM from the Assets where it may be found, and that upon
consummation of the Closing Buyer shall be deemed to have assumed all liability
when such activities are performed.

 
6.2           Inspection and Testing.
 
(A)
Prior to Closing, Buyer shall have the right, at its sole cost and risk, to
review Seller’s Phase I environmental assessments of the Assets and to conduct
any further environmental assessment of the Assets it deems appropriate, to the
extent that Seller has the authority to grant such right to Buyer; provided that
Seller shall have the right to review and approve any plan to conduct such an
environmental assessment, with such approval not to be unreasonably withheld,
delayed or conditioned by Seller.  Buyer shall immediately provide to Seller any
data obtained from such assessments, including any reports and
conclusions.  Seller and Buyer shall keep all information relating to such
assessments strictly confidential whether or not Closing occurs, except as may
be required pursuant to any Environmental Laws.

 
(B)
Buyer waives and releases all claims against Seller, its affiliates, and each of
their respective directors, officers, employees, agents, and other
representatives and their successors and assigns (collectively, the “Seller’s
Group”), for injury to or death of persons, or damage to property, arising in
any way from the exercise of rights granted to Buyer hereby or the activities of
Buyer or its employees, agents or contractors on the Assets.  BUYER SHALL
INDEMNIFY THE SELLER’S GROUP AGAINST AND HOLD THE MEMBERS OF THE SELLER’S GROUP
HARMLESS FROM ANY AND ALL LOSS, COST, DAMAGE, EXPENSE OR LIABILITY, INCLUDING
REASONABLE ATTORNEY’S FEES, WHATSOEVER ARISING OUT OF (I) ANY AND ALL STATUTORY
OR COMMON LAW LIENS OR OTHER ENCUMBRANCES FOR LABOR OR MATERIALS FURNISHED IN
CONNECTION WITH SUCH TESTS, SAMPLINGS, STUDIES OR SURVEYS AS BUYER MAY CONDUCT
WITH RESPECT TO THE ASSETS; AND (II) ANY INJURY TO OR DEATH OF PERSONS OR DAMAGE
TO PROPERTY OCCURRING IN, ON OR ABOUT THE ASSETS AS A RESULT OF SUCH EXERCISE OR
ACTIVITIES.

 
Page 16 of 36

--------------------------------------------------------------------------------


 
(C)
“Environmental Laws” means all applicable local, state, and federal laws, rules,
regulations, and orders regulating or otherwise pertaining to: (i) the use,
generation, migration, storage, removal, treatment, remedy, discharge, release,
transportation, disposal, or cleanup of pollutants, contamination, hazardous
wastes, hazardous substances, hazardous materials, toxic substances or toxic
pollutants; (ii) surface waters, ground waters, ambient air and any other
environmental medium on or off any Lease; or (iii) the environment, habitat
protection or health and safety-related matters; including the following as from
time to time amended and all others whether similar or dissimilar: the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and the
Hazardous and Solid Waste Amendments of 1984, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act, the Safe Drinking Water Act, the National Environmental Policy
Act, the Endangered Species Act, the Oil Pollution Act of 1990, and all
regulations promulgated pursuant thereto.

 
6.3           Notice of Adverse Environmental Conditions
 
.  No later than five (5) business days prior to Closing, Buyer shall notify
Seller in writing of any Adverse Environmental Condition with respect to the
Assets.  Such notice shall describe in reasonable detail the Adverse
Environmental Condition and include the estimated Environmental Defect Value
attributable thereto (the “Environmental Defect Notice”) based on a verifiable
estimate of the cost to remediate the Adverse Environmental Condition.  No
Adverse Environmental Condition shall be deemed to exist unless the
Environmental Defect Value exceeds Ten Thousand Dollars ($10,000.00) in each
individual case.  Further, there shall be no adjustment to the Base Purchase
Price unless the aggregate Environmental Defect Values of all Adverse
Environmental Conditions satisfying the condition in clause (i) exceeds one
percent (1%) of the Base Purchase Price (the “Environmental Defect Threshold”)
(such amount being a threshold, not a deductible).  The “Environmental Defect
Value” attributable to any Adverse Environmental Condition shall be the
estimated amount (net to Seller’s interest) of all reasonable costs and claims
necessary to Remediate the Adverse Environmental Conditions, as reasonably
determined and estimated by Buyer.  The term “Adverse Environmental Condition”
means (i) the failure of the Assets to be in material compliance with all
applicable Environmental Laws; (ii) the Assets being subject to any agreements,
consent orders, decrees or judgments currently in existence based on any
Environmental Laws that negatively and materially impact the future use of any
portion of the Assets or that require any material change in the present
conditions of any of the Assets; or (iii) the Assets being subject to any
material uncured notices of violations of or non-compliance with any applicable
Environmental Laws or any claim of material violation of any Environmental Laws
to the extent not disclosed to Buyer prior to execution of this
Agreement.  Buyer shall be deemed to have conclusively waived (i) all Adverse
Environmental Conditions not contained in an Environmental Defect Notice
delivered to Seller at least five (5) business days prior to Closing and
(ii) any remedy against Seller for Adverse Environmental Conditions that do not
exceed the Environmental Defect Threshold.
 
Page 17 of 36

--------------------------------------------------------------------------------


 
6.4           Rights and Remedies for Adverse Environmental Conditions.
 
(A)
With respect to any Adverse Environmental Conditions affecting one or more of
the Assets which exceed the Environmental Defect Threshold, Seller may on an
Asset-by-Asset basis (i) Remediate the Adverse Environmental Conditions, but
Seller shall have no obligation to do so, and proceed to Closing with no
adjustment of the Base Purchase Price; (ii) proceed to Closing and adjust the
Base Purchase Price in an amount equal to the applicable Environmental Defect
Value; provided that such adjustment shall not exceed the Allocated Value for
such Asset; or (iii) retain the affected Asset and reduce the Base Purchase
Price by the Allocated Value of the affected Asset (“Exclusion Adjustment”).

 
(B)
Buyer waives any Adverse Environmental Condition for which Buyer has received an
adjustment to the Base Purchase Price in accordance with Section 6.4(A).

 
(C)
If Buyer delivers a valid Environmental Defect Notice to Seller and if the
aggregate of the Environmental Defects claimed is less than or equals the
Environmental Defect Threshold, Buyer will be deemed to have accepted the Assets
“where-is, as-is” with respect to all Adverse Environmental Conditions in, on or
under the Assets and the Adverse Environmental Condition(s) in, on and under the
Assets will be deemed to be part of the Assumed  Liabilities.  The Environmental
Defect Threshold is a threshold and not a deductible.  The Environmental Defect
Threshold and the Title Defect Threshold are separate and distinct and operate
independently.

 
(D)
If the aggregate value of (i) the Base Purchase Price adjustment for Adverse
Environmental Conditions plus (ii) any Exclusion Adjustments in lieu of
Remediating any Adverse Environmental Conditions equals or exceeds ten percent
(10%) of the Base Purchase Price, either Party may terminate this Agreement and
neither Party shall have any further obligation to conclude the transfer of the
Assets under this Agreement.

 
(E)
The term “Remediate” or “Remediation” means, with respect to any valid Adverse
Environmental Condition, the undertaking and completion of those actions and
activities necessary to eliminate or correct such Adverse Environmental
Condition to the degree sufficient that such Adverse Environmental Condition no
longer constitutes an Adverse Environmental Condition as defined above.  Seller
shall promptly notify Buyer at such time as it believes that it has Remediated
an Adverse Environmental Condition.  Buyer shall promptly notify Seller whether
it agrees such condition is Remediated.  If Buyer fails to notify Seller of its
determination with respect to such Remediation within ten (10) business days
following Seller’s notice, such Adverse Environmental Condition shall be deemed
Remediated.

 
(F)
If Seller and Buyer are unable to agree on the amount of the Environmental
Defect Value within ten (10) business days after Seller’s receipt of the
Environmental Defect Notice or that an Adverse Environmental Condition exists,
has been Remediated or is required to be Remediated, then the dispute will be
submitted to a mutually acceptable company with recognized expertise in the oil
and gas environmental remediation and regulation field (the “Environmental
Consultant”) whose determination shall be final and binding upon the
Parties.  Seller and Buyer shall each bear their respective costs and expenses
incurred in connection with any such dispute, and one-half (1/2) of the fees,
costs and expenses charged by the Environmental Consultant.  Each Party shall
present a written statement of its position on the Adverse Environmental
Condition and/or the Environmental Defect Value in question to the Environmental
Consultant within five (5) business days after the Environmental Consultant is
selected, and the Environmental Consultant shall make a determination of all
points of disagreement in accordance with the terms and conditions of this
Agreement within ten (10) business days of receipt of such position
statements.  If necessary, the Closing Date shall be deferred only as to those
Assets affected by any unresolved disputes regarding the existence of an Adverse
Environmental Condition and/or the Environmental Defect Value until the
Environmental Consultant has made a determination of the disputed issues with
respect thereto and all subsequent dates and required activities with respect to
any such Assets having reference to the Closing Date shall be correspondingly
deferred; provided, however, that, unless Seller and Buyer mutually agree to the
contrary, the Closing Date shall not be deferred in any event for more than
thirty (30) days beyond the scheduled Closing Date in Section 3.1.  All Assets
as to which no such dispute(s) exist shall be conveyed to Buyer subject to the
terms of this Agreement at Closing.  Once the Environmental Consultant’s
determination has been expressed to both Parties, if applicable, Seller shall
have five (5) business days in which to advise Buyer in writing which of the
options available to Seller under Section 6.4(A) Seller elects regarding each of
the Assets as to which the Environmental Consultant has made a determination.

 
Page 18 of 36

--------------------------------------------------------------------------------


 
6.5           Remediation by Seller
 
.  If Seller elects to Remediate an Adverse Environmental Condition or is
required by a governmental or regulatory agency to Remediate an Adverse
Environmental Condition, the following will govern the Remediation:
 
(A)
Seller shall be responsible for all negotiations and contacts with federal,
state, and local agencies and authorities.  Buyer may not make any independent
contacts with any agency, authority, or other third party with respect to the
Adverse Environmental Condition or Remediation and shall keep all information
regarding the Adverse Environmental Condition and Remediation confidential,
except in each instance to the extent required by applicable law.

 
(B)
Seller shall Remediate the Adverse Environmental Condition to the level agreed
upon by Seller and Buyer (or failing such agreement to the level determined by
the Environmental Consultant), but in no event shall Seller be required to
Remediate the Adverse Environmental Condition beyond the level required by the
Environmental Laws in effect at the Effective Time.

 
(C)
Buyer shall grant and warrant access and entry to the Assets after Closing to
Seller and third parties conducting assessments or Remediation, to the extent
and as long as necessary to conduct and complete the assessment or Remediation
work, to remove equipment and facilities, and to perform any other activities
reasonably necessary in connection with assessment or Remediation.

 
Page 19 of 36

--------------------------------------------------------------------------------


 
(D)
Buyer shall facilitate Seller’s ingress and egress or assessment or Remediation
activities after the Closing.  Seller shall make reasonable efforts to perform
the work so as to minimize disruption to Buyer’s business activities.

 
(E)
Seller shall continue Remediation of the Adverse Environmental Condition until
the first of the following occurs:

 
(i)
the appropriate governmental authorities provide notice to Seller or Buyer that
no further Remediation of the Adverse Environmental Condition is required; or

 
(ii)
the Adverse Environmental Condition has been Remediated to the level required by
the Environmental Laws or as agreed by the Parties.

 
Upon the occurrence of either (i) or (ii) above, Seller shall notify Buyer that
Remediation of the Adverse Environmental Condition is complete and provide a
copy of the notification described in (i) above, if applicable.  Upon delivery
of said notice, Seller shall be released from all liability and have no further
obligations under any provisions of this Agreement in connection with an Adverse
Environmental Condition.
 
(F)
Until Seller completes Remediation of an Adverse Environmental Condition, Seller
and Buyer shall each notify the other of any pending or threatened claim,
action, or proceeding by any authority or private party that relates to or would
affect the environmental condition, the assessment, or the Remediation of the
Assets.

 
7.           REPRESENTATIONS AND WARRANTIES OF SELLER.
 
7.1           Seller’s Representations and Warranties
 
.  Except as set forth in the exhibits to this Agreement or as otherwise
disclosed to Buyer by Seller in connection with preparation of Buyer’s offer to
purchase the Assets, Seller represents and warrants the following as of the date
of execution of this Agreement and the Closing:
 
(A)
Status of Incorporation.  Seller is an individual residing in the state of
Texas.

 
(B)
Authority.  Seller owns the Assets and has the requisite power and authority to
enter into this Agreement, to carry out the transactions contemplated hereby, to
transfer the Assets in the manner contemplated by this Agreement, and to
undertake all of the obligations of Seller set forth in this Agreement.

 
(C)
Validity of Obligations.  This Agreement and any documents or instruments
delivered by Seller at the Closing shall constitute legal, valid and binding
obligations of Seller enforceable in accordance with their terms subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and other laws for the protection of creditors, as well as to general principles
of equity, regardless whether such enforceability is considered in a proceeding
in equity or at law.

 
Page 20 of 36

--------------------------------------------------------------------------------


 
(D)
No Violation.  The execution and delivery of this Agreement does not, and the
fulfillment of and compliance with the terms and conditions hereof will not, as
of Closing, violate, or be in conflict with, any provision of Seller’s governing
documents, or any statute, rule or regulation applicable to Seller or any
agreement or instrument to which Seller is a party or by which it is bound, or,
to Seller’s knowledge, violate, or be in conflict with any judgment, decree or
order applicable to Seller or require the approval or consent of any third party
(subject to governmental consents and approvals customarily obtained after the
Closing).

 
(E)
AFE’s.  With respect to the joint, unit or other operating agreements relating
to the Assets, except as set forth in Exhibit 7.1(E), there are no material
outstanding calls or payments under authorities for expenditures for payments
relating to the Assets which are due or which Seller has committed to make which
have not been made.

 
(F)
Contractual Restrictions.  Except to the extent otherwise permitted by this
Agreement, Seller has not entered into any contracts for or received
prepayments, take-or-pay arrangements, buydowns, buyouts for Oil and Gas, or
storage of the same relating to the Assets which Buyer shall be obligated to
honor and make deliveries of Oil and Gas or pay refunds of amounts previously
paid under such contracts or arrangements.

 
(G)
Litigation.  Except as set forth in Exhibit 7.1(G), there is no suit or action
pending, arising out of, or to Seller’s knowledge threatened that would have a
material adverse affect upon the ownership, operation or value of the Assets.

 
(H)
Permits and Consents.  To Seller’s knowledge, with respect to Assets for which
Seller is the operator, Seller has (i) acquired all material permits, licenses,
approvals and consents from appropriate governmental bodies, authorities and
agencies to conduct operations on the Assets in compliance with applicable laws,
rules, regulations, ordinances and orders; and (ii) is in material compliance
with all such permits, licenses, approvals and consents.

 
(I)
Broker’s Fees.  Buyer shall have the obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement and Seller shall have no responsibility therefor.

 
(J)
Taxes.  (i) Seller has filed (with respect to the Assets) all material returns
for Property Taxes and Severance Taxes that are due, (ii) all payments (with
respect to the Assets) shown to be due on such returns have been paid, and
(iii) there is no material dispute or claim concerning any Property Tax or
Severance Tax liability of the Seller (with respect to the Assets) claimed or
raised by any tax authority in writing.

 
(K)
Material Agreements.  To the best of Seller’s knowledge, all agreements material
to the ownership, operation or value of the Assets are listed in Exhibit 7.1(K)
(“Material Agreements”).

 
(L)
Consents and Preferential Purchase Rights.  To the best of Seller’s knowledge,
Exhibit 7.1(L) lists all consents and preferential purchase rights contained in
the Leases or Material Agreements.

 
Page 21 of 36

--------------------------------------------------------------------------------


 
(M)
Gas Imbalances.  To the best of Seller’s knowledge, Exhibit 7.1(M) lists all gas
imbalances with respect to the Assets as of the Effective Time.

 
7.2           Scope of Representations of Seller.
 
(A)
Information About the Assets.  Except as expressly set forth in this Agreement,
Seller disclaims all liability and responsibility for any representation,
warranty, statements or communications (orally or in writing) to Buyer,
including any information contained in any opinion, information or advice that
may have been provided to Buyer by any employee, officer, director, agent,
consultant, engineer or engineering firm, representative, partner, member,
beneficiary, owner or contractor of Seller wherever and however made, including
those made in any data room or internet site and any supplements or amendments
thereto or during any negotiations with respect to this Agreement or any
confidentiality agreement previously executed by the Parties with respect to the
Asset.  EXCEPT AS SET FORTH IN ARTICLE 7 OF THIS AGREEMENT, SELLER MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) THE
ACCURACY, COMPLETENESS OR MATERIALITY OF ANY DATA, INFORMATION OR RECORDS
FURNISHED TO BUYER IN CONNECTION WITH THE ASSETS OR OTHERWISE CONSTITUTING A
PORTION OF THE ASSETS; (ii) THE PRESENCE, QUALITY AND QUANTITY OF HYDROCARBON
RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS, INCLUDING WITHOUT LIMITATION
SEISMIC DATA AND SELLER’S INTERPRETATION AND OTHER ANALYSIS THEREOF; (iii) THE
ABILITY OF THE ASSETS TO PRODUCE HYDROCARBONS, INCLUDING WITHOUT LIMITATION
PRODUCTION RATES, DECLINE RATES AND RECOMPLETION OPPORTUNITIES; (iv) IMBALANCE
OR PAYOUT ACCOUNT INFORMATION, ALLOWABLES, OR OTHER REGULATORY MATTERS; (v) THE
PRESENT OR FUTURE VALUE OF THE ANTICIPATED INCOME, COSTS OR PROFITS, IF ANY, TO
BE DERIVED FROM THE ASSETS; (vi) THE ENVIRONMENTAL CONDITION OF THE ASSETS;
(vii) ANY PROJECTIONS AS TO EVENTS THAT COULD OR COULD NOT OCCUR; (viii) THE TAX
ATTRIBUTES OF ANY ASSET; (ix) ANY OTHER MATTERS CONTAINED IN OR OMITTED FROM ANY
INFORMATION OR MATERIAL FURNISHED TO BUYER BY SELLER OR OTHERWISE CONSTITUTING A
PORTION OF THE ASSETS; AND, (x) THE COMPLETENESS OR ACCURACY OF THE INFORMATION
CONTAINED IN ANY EXHIBIT HERETO.  ANY DATA, INFORMATION OR OTHER RECORDS
FURNISHED BY SELLER ARE PROVIDED TO BUYER AS A CONVENIENCE AND BUYER’S RELIANCE
ON OR USE OF THE SAME IS AT BUYER’S SOLE RISK.

 
(B)
Independent Investigation.  Buyer agrees that it has, or by Closing will have,
made its own independent investigation, analysis and evaluation of the Assets
and the transaction contemplated by this Agreement (including Buyer’s own
estimate and appraisal of the extent and value of Seller’s Oil and Gas reserves
attributable to the Assets and an independent assessment and appraisal of the
environmental risks and liabilities associated with the acquisition of the
Assets).  Buyer agrees that it has had, or will have prior to Closing, access to
all information necessary to perform its investigation and has not relied and
will not rely on any representations by Seller other than those expressly set
forth in this Agreement

 
Page 22 of 36

--------------------------------------------------------------------------------


 
8.           REPRESENTATIONS AND WARRANTIES OF BUYER.
 
8.1           Buyer’s Representations and Warranties
 
.  Buyer represents and warrants as follows as of the date hereof and the
Closing:
 
(A)
Status of Incorporation.  Buyer is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 
(B)
Corporate Authority.  Buyer has the corporate power and authority to enter into
this Agreement, to carry out the transactions contemplated hereby and to
undertake all of the obligations of Buyer set out in this Agreement.

 
(C)
Validity of Obligations.  The consummation of the transactions contemplated by
this Agreement will not in any respect violate, nor be in conflict with, any
provision of Buyer’s charter, by-laws or other governing documents, or any
agreement or instrument to which Buyer is a party or is bound, or any judgment,
decree, order, statute, rule or regulation applicable to Buyer (subject to
governmental consents and approvals customarily obtained after the
Closing).  This Agreement and the documents executed and delivered by Buyer in
connection with the Closing constitute legal, valid and binding obligations of
Buyer, enforceable in accordance with their terms.

 
(D)
Qualification and Bonding.  Buyer is in compliance with the bonding and
liability insurance requirements of all applicable state or federal laws or
regulations that could affect Buyer’s ability or authority to own and operate
the Assets and is qualified to own any federal, Indian or state oil and gas
leases that constitute part of the Assets.

 
(E)
Non-Security Acquisition.  Buyer intends to acquire the Assets for its own
benefit and account and is not acquiring the Assets with the intent of
distributing fractional undivided interests thereof such as would be subject to
regulation by federal or state securities laws, and if, in the future, it should
sell, transfer or otherwise dispose of the Assets or fractional undivided
interests therein, it will do so in compliance with any applicable federal and
state securities laws.

 
(F)
Evaluation.  By reason of Buyer’s knowledge and experience in the evaluation,
acquisition and operation of oil and gas properties, Buyer has evaluated the
merits and risks of purchasing the Assets from Seller and has formed an opinion
based solely upon Buyer’s knowledge and experience and not upon any
representations or warranties by Seller.

 
(G)
Financing.  Buyer has sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to pay the Purchase Price to
Seller at the Closing.

 
(H)
Broker’s Fees.  Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement, and, if any such obligation or liability exists, it shall
remain an obligation of Buyer, and Seller shall have no responsibility therefor.

 
Page 23 of 36

--------------------------------------------------------------------------------


 
(I)
No Knowledge of Seller’s Breach.  As of the Closing Date, Buyer has no knowledge
of any breach by Seller of any representation or warranty of Seller, or of any
other fact, event, condition or circumstance that would excuse Buyer from the
timely performance of its obligations hereunder.

 
9.           CERTAIN AGREEMENTS OF SELLER
 
.  Seller agrees and covenants that, unless Buyer shall have otherwise agreed in
writing, the following provisions shall apply:
 
9.1           Maintenance of Assets
 
.  From the Effective Time until Closing, Seller agrees that, for those Assets
which it operates, it shall:
 
(A)
Administer and operate the Assets in accordance with the applicable operating
agreements.

 
(B)
Not introduce any new methods of management, operation or accounting with
respect to any or all of the Assets.

 
(C)
Use commercially reasonable efforts to maintain and keep the Assets in full
force and effect; and fulfill all contractual or other covenants, obligations
and conditions imposed upon Seller with respect to the Assets, including, but
not limited to, payment of royalties, delay rentals, shut-in gas royalties and
any and all other required payments.

 
(D)
Except to the extent necessary or advisable to avoid forfeiture or penalties,
not enter into agreements to drill new wells or to rework, plug back, deepen,
plug or abandon any Well, nor commence any drilling, reworking or completing or
other operations on the Leases which requires estimated expenditures exceeding
Ten Thousand Dollars ($10,000.00), net to the working interest of Seller, for
each operation (except for emergency operations and operations required under
presently existing contractual obligations) without obtaining the prior written
consent of Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned); provided that the terms of this paragraph (D) shall not apply to
any expenditures of Seller which will not be charged to Buyer.

 
(E)
Not voluntarily relinquish its position as operator to anyone other than Buyer
with respect to any of the Assets or voluntarily abandon any of the Wells other
than as required pursuant to the terms of a Lease or by regulation.

 
(F)
Not, without the prior written consent of Buyer (which consent shall not be
unreasonably withheld, delayed or conditioned), (i) enter into any agreement or
arrangement (other than one constituting a Permitted Encumbrance) transferring,
selling or encumbering any of the Assets (other than in the ordinary course of
business, including ordinary course sales of production, inventory or salvage or
with respect to any Assets with a value less than $10,000 or pursuant to any
agreements existing on the date hereof); (ii) grant any preferential or other
right to purchase or agree to require the consent of any party not otherwise
required to consent to the transfer and assignment of the Assets to Buyer;
(iii) enter into any new sales contracts or supply contracts which cannot be
cancelled upon thirty (30) days prior notice; or (iv) incur or agree to incur
any contractual obligation  (absolute or contingent) with respect to the Assets
except as otherwise provided herein (including ordinary course sales of
production, inventory or salvage or with respect to any Assets with a value less
than $10,000 net to Seller or pursuant to any disclosed AFEs covering the
Assets).

 
Page 24 of 36

--------------------------------------------------------------------------------


 
(G)
To the extent known to Seller, provide Buyer with written notice of (i) any
claims, demands, suits or actions made against Seller which materially affect
the Assets; or (ii) any proposal from a third party to engage in any material
transaction (e.g., a farmout) with respect to the Assets.

 
9.2           Records
 
.  Seller shall have the right to make and retain copies of the Records as
Seller may desire prior to the delivery of the Records to Buyer.  Buyer, for a
period of seven (7) years after the Closing Date, shall make available to Seller
(at the location of such Records in Buyer’s organization) access to such Records
as Buyer may have in its possession (or to which it may have access) upon
written request of Seller, during normal business hours; provided, however, that
Buyer shall not be liable to Seller for the loss of any Records by reason of
clerical error or inadvertent loss or destruction of Records.
 
9.3           Audit Rights.  Seller agrees make available to Buyer prior to and
for a period of twelve months following Closing any and all existing information
and documents in the possession of Seller that Buyer may reasonably require to
comply with Buyer’s tax and financial reporting requirements and
audits.  Without limiting the generality of the foregoing, Seller will use its
commercially reasonable efforts after execution of this Agreement and for twelve
months following Closing to cooperate with the independent auditors chosen by
Buyer (“Buyer’s Auditor”) in connection with their audit of any annual revenue
and expenses statements of the Assets that Buyer or any of its Affiliates
requires to comply with their tax and financial reporting requirements, and
their review of any interim quarterly revenue and expense statements of the
Assets that Buyer requires to comply with such reporting requirements.  Buyer’s
cooperation will include (i) such reasonable access to Seller’s employees who
were responsible for preparing the revenue and expense statements and work
papers and other supporting documents used in the preparation of such financial
statements as may be required by Buyer’s Auditor to perform an audit in
accordance with generally accepted auditing standards, and (ii) delivery of one
or more customary representation letters (in substantially the form previously
approved by Seller and Buyer) from Seller to Buyer’s Auditor that are requested
by Buyer to allow such auditors to complete an audit (or review of any interim
quarterly financials), and to issue an opinion that in Buyer’s experience is
acceptable with respect to an audit or review of those revenue and expense
statements required pursuant to this Section.  Buyer will reimburse Seller,
within three (3) business days after demand therefore, for any reasonable
out-of-pocket and overhead costs with respect to any costs incurred by Seller in
complying with the provisions of this Section.
 
Page 25 of 36

--------------------------------------------------------------------------------




 
10.           CERTAIN AGREEMENTS OF BUYER
 
.  Buyer agrees and covenants that unless Seller shall have consented otherwise
in writing, the following provisions shall apply:
 
10.1           Plugging Obligation
 
.  Upon consummation of the Closing, Buyer shall perform and assume all
liability for the necessary and proper plugging and abandonment of all Wells and
all surface restoration and reclamation required by law or the Leases.
 
10.2           Plugging Bond
 
.  Buyer shall post, prior to Closing, the necessary bonds or letters of credit
as required by the state in which the Leases are located for the plugging of all
Wells, and provide Seller with a copy of same, and provide proof satisfactory to
Seller that the applicable state has accepted such bonds or letters of credit as
sufficient assurance to cover the plugging of all Wells and related
matters.  Further, Buyer shall provide to Seller copies of the approval by any
applicable regulatory agencies concerning change of operatorship of the Assets
if Buyer is duly elected Operator.
 
10.3           Seller’s Logos
 
.  Commencing no later than thirty (30) days after Closing, Buyer shall promptly
cover or cause to be covered by decals or new signage any names and marks used
by Seller, and all variations and derivatives thereof and logos relating
thereto, from the Assets and shall not thereafter make any use whatsoever of
such names, marks and logos.
 
10.4           Like-Kind Exchanges
 
.  Each party consents to the other party’s assignment of its rights and
obligations under this Agreement to its Qualified Intermediary (as that term is
defined in Section 1.1031(k)-1(g)(4)(v) of the Treasury Regulations), or to its
Qualified Exchange Accommodation Titleholder (as that term is defined in Rev.
Proc. 2000-37), in connection with effectuation of a like-kind
exchange.  However, Seller and Buyer acknowledge and agree that any assignment
of this Agreement to a Qualified Intermediary or to a Qualified Exchange
Accommodation Titleholder does not release either party from any of their
respective liabilities and obligations to each other under the Agreement.  Each
party agrees to cooperate with the other to attempt to structure the transaction
as a like-kind exchange.
 
11.           CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
.  All obligations of Buyer under this Agreement are, at Buyer’s election,
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
11.1           No Litigation
 
.  At the Closing, no suit, action or other proceeding shall be pending before
any court or governmental agency which attempts to prevent the occurrence of the
transactions contemplated by this Agreement.
 
Page 26 of 36

--------------------------------------------------------------------------------


 
11.2           Representations and Warranties
 
.  All representations and warranties of Seller contained in this Agreement
shall be true in all material aspects as of the Closing as if such
representations and warranties were made as of the Closing Date (except for
those representations or warranties that are expressly made only as of another
specific date, which representations and warranties shall be true in all
material respects as of such other date) and Seller shall have performed and
satisfied in all material respects all covenants and fulfilled all conditions
required by this Agreement to be performed and satisfied by Seller at or prior
to the Closing.
 
12.           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
 
.  All obligations of Seller under this Agreement are, at Seller’s election,
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
12.1           No Litigation
 
.  At the Closing, no suit, action or other proceeding shall be pending before
any court or governmental agency which attempts to prevent the occurrence of the
transactions contemplated by this Agreement.
 
12.2           Representations and Warranties
 
.  All representations and warranties of Buyer contained in this Agreement shall
be true in all material aspects as of the Closing, as if such representations
and warranties were made as of the Closing Date (except for those
representations or warranties that are expressly made only as of another
specific date, which representations and warranties shall be true in all
material respects as of such other date) and Buyer shall have performed and
satisfied in all material respects all covenants and fulfilled all conditions
required by this Agreement to be performed and satisfied by Buyer at or prior to
the Closing.
 
13.           TERMINATION.
 
13.1           Causes of Termination
 
.  This Agreement and the transactions contemplated herein may be terminated:
 
(A)
At any time by mutual consent of the Parties.

 
(B)
By either Party as provided in Sections 5.4(C) or 6.4(C) pertaining to Title
Defects or Adverse Environmental Conditions, respectively.

 
(C)
By Buyer if, on the Closing Date, any of the conditions set forth in Article 11
hereof shall not have been satisfied or waived; provided, however, that Seller
shall have the right to satisfy such condition for a period of twenty (20) days
following delivery of notice from Buyer regarding such failure or, if such
condition cannot reasonably be satisfied within such 20-day period, Seller shall
have the right to commence the actions necessary to satisfy such condition
within such 20-day period and thereafter to diligently continue such actions
beyond such period until such satisfaction has been effected.

 
Page 27 of 36

--------------------------------------------------------------------------------


 
(D)
By Seller if, on the Closing Date, any of the conditions set forth in Article 12
hereof shall not have been satisfied or waived; provided, however, that with
respect to any condition other than a material failure of Buyer to perform its
obligations under Section 3.2, as to which the granting of any cure period shall
be entirely within Seller’s sole and absolute discretion, Buyer shall have the
right to satisfy such condition for a period of twenty (20) days following
delivery of notice from Seller regarding such failure or, if such condition
cannot reasonably be satisfied within such 20-day period, Buyer shall have the
right to commence the actions necessary to satisfy such condition within such
20-day period and thereafter to diligently continue such actions beyond such
period until such satisfaction has been effected.

 






13.2           Effect of Termination.
 
(A)
Buyer’s Breach.  If Closing does not occur because Buyer wrongfully fails to
tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and Seller is ready to close, Seller shall retain the Deposit, together
with interest thereon, as liquidated damages.  Buyer’s failure to close shall
not be considered wrongful if (i) conditions to Buyer’s obligation to close
under Article 11 are not satisfied through no fault of Buyer and are not waived,
or (ii) Buyer has terminated this Agreement as of right under Section 13.1.  The
remedy set forth herein shall be Seller’s sole and exclusive remedy for Buyer’s
wrongful failure to close hereunder and Seller expressly waives any and all
other remedies, legal and equitable, that it otherwise may have for Buyer’s
failure to close.

 
(B)
Seller’s Breach.

 
If Closing does not occur because Seller wrongfully fails to tender performance
at Closing or otherwise breaches this Agreement prior to Closing, and Buyer is
ready to close, Seller will return the Deposit, together with interest thereon,
to Buyer immediately after the determination that the Closing will not occur and
Buyer shall retain all legal remedies for Seller’s breach of this Agreement;
provided, however, that (i) Buyer’s total damages arising out of or related to
Seller’s breach of any provision of this Agreement shall be limited to the
amount of the Deposit, and (ii) Seller shall not have any liability to Buyer for
consequential, special, punitive or exemplary damages arising out of or related
to Seller’s breach of any provision of this Agreement Seller’s failure to close
shall not be considered wrongful if (i) conditions to Seller’s conditions to
close under Article 12 are not satisfied through no fault of Seller and are not
waived; or (ii) Seller has terminated this Agreement as of right under Section
13.1.
 
Page 28 of 36

--------------------------------------------------------------------------------


 
(C)
Termination Pursuant to Section 13.1.

 
If Buyer or Seller terminates this Agreement pursuant to Section 13.1 in the
absence of a breach by the other Party, Seller shall distribute the Deposit to
Buyer and neither Buyer nor Seller shall have any liability to the other Party
for termination of this Agreement.  If Buyer or Seller terminates this Agreement
pursuant to Section 13.1 and asserts that a breach of this Agreement has
occurred, the notice of termination shall include a statement describing the
nature of the alleged breach together with supporting documentation.
 
(D)
Effect of Termination.

 
In the event of the termination of this Agreement pursuant to the provisions of
this Article 13 or elsewhere in this Agreement, this Agreement shall become void
and have no further force and effect and, except for the indemnities provided
for in Sections 6.2(B) and 14.3, any breach of this Agreement prior to such
termination and any continuing confidentiality requirement, neither Party shall
have any further right, duty or liability to the other hereunder.  Upon
termination, Buyer agrees to return to Seller or destroy all materials,
documents and copies thereof provided, obtained or discovered in the course of
any due diligence investigations of the Assets.
 
14.           INDEMNIFICATION.
 
14.1           Indemnification by Seller
 
.  UPON CLOSING, SELLER SHALL TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS BUYER, ITS AFFILIATES, AND EACH OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES
(COLLECTIVELY THE “BUYER GROUP”) FROM AND AGAINST THE FOLLOWING:
 
(A)
MISREPRESENTATIONS.  ALL CLAIMS, DEMANDS, LIABILITIES, JUDGMENTS, LOSSES AND
REASONABLE COSTS, EXPENSES AND ATTORNEYS’ FEES (INDIVIDUALLY A “LOSS” AND
COLLECTIVELY, THE “LOSSES”) ARISING FROM THE BREACH BY SELLER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;

 
(B)
BREACH OF COVENANTS.  ALL LOSSES ARISING FROM THE BREACH BY SELLER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT; AND

 
(C)
OWNERSHIP AND OPERATION.  ALL LOSSES ARISING FROM SELLER’S OWNERSHIP AND
OPERATION OF THE ASSETS PRIOR TO THE EFFECTIVE TIME DIRECTLY ASSOCIATED WITH THE
FOLLOWING MATTERS:

 
(i)
DAMAGES TO PERSONS OR PROPERTY FOR CLAIMS ASSERTED BY ANY THIRD PARTY PRIOR TO
THE EFFECTIVE TIME;

 
Page 29 of 36

--------------------------------------------------------------------------------


 
(ii)
THE VIOLATION BY SELLER OF THE TERMS OF ANY AGREEMENT BINDING UPON SELLER; AND

 
(iii)
CLAIMS AGAINST SELLER BY CO-OWNERS, PARTNERS, JOINT VENTURERS AND OTHER
PARTICIPANTS IN THE WELLS.

 
(D)
Notwithstanding the above, the following limitations shall apply to Seller’s
indemnification obligations:

 
(i)
Seller shall not be obligated to indemnify Buyer for any Loss unless Buyer has
delivered a written notice of such Loss within the Survival Period (as defined
below) applicable to such Loss.  Any Loss for which Seller does not receive
written notice before the end of the Survival Period shall be deemed to be an
Assumed Liability.  The “Survival Period” applicable to Losses shall mean:

 
 
(1)
With regard to a breach of representations and warranties contained in Sections
7.1(A), (B), (C) and (D), for a period of one (1) year following the Closing;

 
 
(2)
All of the other representations and warranties by Seller in this Agreement for
a period of six (6) months following the Closing;

 
 
(3)
With regard to a breach of covenants, an indefinite period following the
Closing;

 
 
(4)
With regard to the matters covered by Section 14.1 (C), for a period of six
months after the Closing.

 
(ii)
The indemnification obligations of Seller pursuant to this Agreement shall be
limited to actual Losses and shall not include incidental, consequential,
indirect, punitive, or exemplary Losses or damages;

 
(iii)
Seller’s aggregate liabilities and obligations under this Article 14 shall not
exceed ten percent (10%) of the Base Purchase Price;

 
(iv)
Seller shall have no liability or obligation for any Losses, unless and until
and only to the extent that the aggregate Losses for which Buyer is entitled to
recover under this Agreement exceeds one percent (1%) of the Base Purchase Price
(the “Indemnity Deductible”) (such amount being a deductible and not a
threshold).

 
(v)
Seller shall have no liability in excess of the Allocated Value, less any prior
adjustments to the Base Purchase Price, for any Losses associated with the claim
that Seller does not have Defensible Title associated with a particular Asset;

 
(vi)
The amount of Losses required to be paid by Seller to indemnify Buyer pursuant
to this Agreement shall be reduced to the extent of any amounts actually
received by Buyer pursuant to the terms of the insurance policies (if any)
covering such claim and any tax benefits received by Buyer.

 
Page 30 of 36

--------------------------------------------------------------------------------


 
(vii)
Seller’s indemnification obligations shall not cover any liabilities, duties and
obligations relating to properly plugging and abandoning wells, restoring and
reclaiming the surface, removal of all pipelines, equipment, and related
facilities now or hereafter located on the Assets, and cleaning up, restoring
and Remediation of the Assets in accordance with the Environmental Laws and the
relevant Leases, or any other violation or claimed violation of Environmental
Laws (including but not limited to the payment of fines, penalties, monetary
sanctions or other civil liabilities) or the presence, disposal, release or
threatened release of any hazardous substance or hazardous waste from the Assets
into the atmosphere or into or upon land or any water course or body of water,
including groundwater, whether or not attributable to Seller’s activities or the
activities of third parties.  All such matters are covered exclusively by
Article 6 of this Agreement.

 
(viii)
Buyer acknowledges and agrees that the indemnification provisions in this
Article 14 and the termination rights in Article 13 shall be the exclusive
remedies of Buyer with respect to the transactions contemplated by this
Agreement.

 
14.2           Indemnification by Buyer
 
.  UPON CLOSING, BUYER SHALL TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS SELLER’S GROUP FROM AND AGAINST THE
FOLLOWING:
 
(A)
MISREPRESENTATIONS.  ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;

 
(B)
BREACH OF COVENANTS.  ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT;

 
(C)
ASSUMED LIABILITIES.  ALL LOSSES ARISING FROM OR COMPRISING THE ASSUMED
LIABILITIES.

 
14.3           Physical Inspection
 
.  BUYER INDEMNIFIES AND AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS
THE SELLER’S GROUP FROM AND AGAINST ANY AND ALL CLAIMS ARISING FROM BUYER’S
INSPECTING AND OBSERVING THE ASSETS, INCLUDING (A) CLAIMS FOR PERSONAL INJURIES
TO OR DEATH OF EMPLOYEES OF THE BUYER, ITS CONTRACTORS, AGENTS, CONSULTANTS AND
REPRESENTATIVES, AND DAMAGE TO THE PROPERTY OF BUYER OR OTHERS ACTING ON BEHALF
OF BUYER; AND (B) CLAIMS, DEMANDS, LOSSES, DAMAGES, LIABILITIES, JUDGMENTS,
CAUSES OF ACTION, COSTS OR EXPENSES FOR PERSONAL INJURIES TO OR DEATH OF
EMPLOYEES OF THE SELLER’S GROUP OR THIRD PARTIES, AND DAMAGE TO THE PROPERTY OF
THE SELLER’S GROUP OR THIRD PARTIES.  THE FOREGOING INDEMNITY INCLUDES, AND THE
PARTIES INTEND IT TO INCLUDE, AN INDEMNIFICATION OF THE SELLER’S GROUP FROM AND
AGAINST CLAIMS ARISING OUT OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION
OF THE ASSETS OR THE SELLER’S GROUP’S SOLE, JOINT, COMPARATIVE, OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR FAULT.
 
Page 31 of 36

--------------------------------------------------------------------------------


 
14.4           Notification
 
.  As soon as reasonably practical after obtaining knowledge thereof, the
indemnified Party shall notify the indemnifying Party of any claim or demand
which the indemnified Party has determined has given or could give rise to a
claim for indemnification under this Article 14.  Such notice shall specify the
agreement, representation or warranty with respect to which the claim is made,
the facts giving rise to the claim and the alleged basis for the claim, and the
amount (to the extent then determinable) of liability for which indemnity is
asserted.  In the event any action, suit or proceeding is brought with respect
to which a Party may be liable under this Article 14, the defense of the action,
suit or proceeding (including all settlement negotiations and arbitration,
trial, appeal, or other proceeding) shall be at the discretion of and conducted
by the indemnifying Party.  If an indemnified Party shall settle any such
action, suit or proceeding without the written consent of the indemnifying Party
(which consent shall not be unreasonably withheld), the right of the indemnified
Party to make any claim against the indemnifying Party on account of such
settlement shall be deemed conclusively denied.  An indemnified Party shall have
the right to be represented by its own counsel at its own expense in any such
action, suit or proceeding, and if an indemnified Party is named as the
defendant in any action, suit or proceeding, it shall be entitled to have its
own counsel and defend such action, suit or proceeding with respect to itself at
its own expense.  Subject to the foregoing provisions of this Article 14,
neither Party shall, without the other Party’s written consent, settle,
compromise, confess judgment or permit judgment by default in any action, suit
or proceeding if such action would create or attach any liability or obligation
to the other Party.  The Parties agree to make available to each other, and to
their respective counsel and accountants, all information and documents
reasonably available to them which relate to any action, suit or proceeding, and
the Parties agree to render to each other such assistance as they may reasonably
require of each other in order to ensure the proper and adequate defense of any
such action, suit or proceeding.
 
15.           MISCELLANEOUS.
 
15.1           Casualty Loss.
 
(A)
An event of casualty means volcanic eruptions, acts of God, fire, explosion,
earthquake, wind storm, flood, drought, condemnation, the exercise of any right
of eminent domain, confiscation and seizure (a “Casualty”).  A Casualty does not
include depletion due to normal production and depreciation or failure of
equipment or casing.

 
(B)
If, prior to the Closing, a Casualty occurs (or Casualties occur) which results
in a reduction in the value of any of the Assets in excess of twenty-five
percent (25%) of the Allocated Value of the affected Assets (“Casualty Loss”),
(i) Seller may retain such Asset and such Asset shall be the subject of an
adjustment to the Base Purchase Price in the same manner set forth in Section
5.4 hereof, or (ii) at the Closing, Seller shall assign to Buyer the right to
receive all insurance proceeds or other sums payable to Seller by reason of such
Casualty Loss, the Base Purchase Price shall not be adjusted by reason of such
payment, and Seller shall convey the affected Assets to Buyer.

 
Page 32 of 36

--------------------------------------------------------------------------------


 
(C)
For purposes of determining the diminution in value of an Asset as a result of a
Casualty Loss, the Parties shall use the same methodology as applied in
determining the diminution in value of an Asset as a result of a Title Defect as
set forth in Section 5.5.

 
15.2           Confidentiality.
 
(A)
Prior to Closing, to the extent not already public, Buyer shall not disclose to
any party that it is conducting negotiations with Seller or has entered into
this Agreement other than as expressly permitted in the confidentiality
agreement executed by Buyer in Seller’s favor prior to the execution of this
Agreement, which shall continue to apply until the Closing and thereafter in the
event of termination of this Agreement prior to the Closing. Buyer shall
exercise all due diligence in safeguarding and maintaining secure all
engineering, geological and geophysical data, seismic data, reports and maps,
the results and findings of Buyer with regard to its due diligence associated
with the Assets (including without limitation with regard to due diligence
associated with environmental and title matters) and other data relating to the
Assets (collectively, the “Confidential Information”).  Buyer acknowledges that,
prior to Closing, all Confidential Information shall be treated as confidential.
Notwithstanding the foregoing, Seller understands that Buyer has public
reporting obligations that may require public announcement of certain
information relating to this Agreement.  Seller and Buyer shall consult with
each other with regard to all publicity and other releases at or prior to the
Closing concerning this Agreement and the transaction contemplated hereby and,
except as required by applicable law or other applicable rules or regulations of
any governmental body or stock exchange, neither party shall issue any publicity
or other release without the prior written consent of the other party, such
consent not to be unreasonably withheld.

 
(B)
In the event of termination of this Agreement for any reason, Buyer shall not
use or knowingly permit others to use such Confidential Information in a manner
detrimental to Seller, and will not disclose any such Confidential Information
to any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, except to Seller or to a governmental agency pursuant to a
valid subpoena or other order or pursuant to applicable governmental
regulations, rules or statutes.

 
(C)
The undertaking of confidentiality shall not diminish or take precedence over
any separate confidentiality agreement between the Parties.  Should this
Agreement terminate, such separate confidentiality agreement shall remain in
full force and effect.

 
15.3           Notices
 
.  Any notice, request, demand, or consent required or permitted to be given
hereunder shall be in writing and delivered in person or by certified letter,
with return receipt requested, or by facsimile addressed to the Party for whom
intended at the following addresses:
 
Page 33 of 36

--------------------------------------------------------------------------------


 
SELLER:
 
Terry S. Fields
P.O. Box 222
Midland, Texas 79702
Tel.: (432) 689-2929


BUYER:
 
Legacy Reserves Operating LP
303 West Wall, Suite 1600
Midland, Texas 79701
Attn:                      Mr. Kyle A. McGraw
Tel: (432) 682-2516
Fax: (432) 684-3774


 
With copy to:  Lynch, Chappell & Alsup

 
300 N. Marienfeld, Suite 700

 
Midland, Texas  79701

Attention: Alan J. Brown


or at such other address as any of the above shall specify by like notice to the
other.
 
15.4           Press Releases and Public Announcements
 
.  No Party shall issue any press release or make any public announcement
relating to the subject matter of this Agreement prior to the Closing without
the prior written approval of the other Party; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its or its
affiliates’ publicly-traded securities (in which case the disclosing Party shall
use all reasonable efforts to advise the other Party, and give the other Party
an opportunity to comment on the proposed disclosure, prior to making the
disclosure).  Notwithstanding the foregoing, no press release or any public
announcement shall identify Seller or the principals of Seller without Seller’s
prior written consent, which consent shall not be unreasonably withheld.
 
15.5           Compliance with Express Negligence Test
 
.  THE PARTIES AGREE THAT THE INDEMNIFICATION OBLIGATIONS OF THE INDEMNIFYING
PARTY SHALL BE WITHOUT REGARD TO THE NEGLIGENCE OR STRICT LIABILITY OF THE
INDEMNIFIED PERSON(S), WHETHER THE NEGLIGENCE OR STRICT LIABILITY IS ACTIVE,
PASSIVE, JOINT, CONCURRENT OR SOLE.
 
15.6           Governing Law
 
.  This Agreement is governed by and must be construed according to the laws of
the State of Texas, excluding any conflicts-of-law rule or principle that might
apply the law of another jurisdiction.  All disputes related to this Agreement
shall be submitted exclusively to the jurisdiction of the courts of the State of
Texas and venue shall be in the civil district courts of Midland, Midland
County, Texas.
 
Page 34 of 36

--------------------------------------------------------------------------------


 
15.7           Exhibits
 
.  The Exhibits attached to this Agreement are incorporated into and made a part
of this Agreement.
 
15.8           Fees, Expenses, Taxes and Recording.
 
(A)
Each Party shall be solely responsible for all costs and expenses incurred by it
in connection with this transaction (including, but not limited to fees and
expenses of its counsel and accountants) and shall not be entitled to any
reimbursements from the other Party, except as otherwise provided in this
Agreement.

 
(B)
Buyer shall file all necessary Tax returns and other documentation with respect
to all transfer, documentary, sales, use, stamp, registration and other similar
Taxes and fees, and, if required by applicable law, Seller shall join in the
execution of any such Tax returns and other documentation.  Notwithstanding
anything set forth in this Agreement to the contrary, Buyer shall pay any
transfer, documentary, sales, use, stamp, registration and other similar Taxes
and fees incurred in connection with this Agreement and the transactions
contemplated hereby.  Buyer shall also pay any equipment lease transfer fees or
other fees or expenses incurred in connection with transfer of the Assets to
Buyer except as otherwise provided by this Agreement.

 
(C)
Buyer shall, at its own cost, immediately record all instruments of conveyance
and sale in the appropriate office of the state and county in which the lands
covered by such instrument are located.  Buyer shall immediately file for and
obtain the necessary approval of all federal, Indian, tribal or state government
agencies to the assignment of the Assets.  The assignment of any state, federal
or Indian tribal oil and gas leases shall be filed in the appropriate
governmental offices on a form required and in compliance with the applicable
rules of the applicable government agencies.  Buyer shall supply Seller with a
true and accurate photocopy reflecting the recording information of all the
recorded and filed assignments within a reasonable period of time after their
recording and filing.  In the event that Seller undertakes to record and/or file
the conveyance instruments and other documents associated with this transfer of
interest, Buyer shall reimburse Seller for all associated fees at Post Closing.

 
15.9           Assignment
 
.  This Agreement or any part hereof may not be assigned by either Party without
the prior written consent of the other Party; provided, however, upon notice to
the other Party, either Party shall have the right to assign all or part of its
rights (but none of its obligations) under this Agreement in order to qualify
transfer of the Assets as a “like-kind” exchange for federal tax
purposes.  Subject to the foregoing, this Agreement is binding upon the Parties
hereto and their respective successors and assigns.
 
15.10                      Entire Agreement
 
Page 35 of 36

--------------------------------------------------------------------------------


 
.  This Agreement constitutes the entire agreement reached by the Parties with
respect to the subject matter hereof, superseding all prior negotiations,
discussions, agreements and understandings, whether oral or written, relating to
such subject matter.
 
15.11                      Severability
 
.  In the event that any one or more covenants, clauses or provisions of this
Agreement shall be held invalid or illegal, such invalidity or unenforceability
shall not affect any other provisions of this Agreement.
 
15.12                      Captions
 
.  The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
15.13                      Time of the Essence
 
.  The parties recognize and agree that time is of the essence of this
Agreement.


 
Executed as of the day and year first above written.

 
SELLER:
 
Terry S. Fields
         
 
By:
/s/ Terry S. Fields       Terry S. Fields                   

 
BUYER:
 
LEGACY RESERVES OPERATING LP, by Legacy Reserves GP LLC, its general partner
         
 
By:
/s/ Cary D. Brown       Cary D. Brown       Chairman & Chief Executive Officer  
       

 
Page 36 of 36

--------------------------------------------------------------------------------


 
 